Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  June 30, 2020                                                      Bridget M. McCormack,
                                                                                   Chief Justice

  160171                                                                  David F. Viviano,
                                                                          Chief Justice Pro Tem

                                                                        Stephen J. Markman
                                                                             Brian K. Zahra
  TOWNSHIP OF GRAYLING,                                                Richard H. Bernstein
           Plaintiff/Third-Party                                       Elizabeth T. Clement
           Defendant-Appellee,                                         Megan K. Cavanagh,
                                                                                        Justices

  v                                              SC: 160171
                                                 COA: 344297
                                                 Crawford CC: 15-009657-CH
  ALAN BERRY and LOUIS SCARPINO,
           Defendants,
  and

  JOHN GUTKOWSKI, JAMES BOKHART,
  ROBERT BUCHHOLZ, NANCY CHARTIER,
  and DOUGLAS ELSWORTH,
           Defendants/Third-Party
           Plaintiffs-Appellants,
  and

  CAROL BUCHHOLZ, DANIEL BUJALSKI,
  RENEE BUJALSKI, BETTY BOKHART,
  KATHERINE CHESNEY, MICHELE
  GUTKOWSKI, DON HOLLIS, MATT LATUSEK,
  KATIE LATUSEK, KAREN MARTELLA,
  MICHAEL SAHR, SALLY SAHR, TIM
  SCARPINO, CHRISTINA SCARPINO, CONNIE
  STEVENS, MICHAEL STEVENS, JUDY
  MERMEESCH, PAUL WAGNER, JOANNE
  WAGNER, DAN WHITNEY, SHERRY
  WHITNEY, and MARJORIE WHITNEY,
            Third-Party Plaintiffs-Appellants,
  and

  DIRECTOR OF THE DEPARTMENT OF
  ENERGY, LABOR & ECONOMIC GROWTH,
  CHAIRPERSON OF THE BOARD OF CRAWFORD
  COUNTY ROAD COMMISSION, CRAWFORD
  COUNTY DRAIN COMMISSIONER, DIRECTOR
  OF THE DEPARTMENT OF TRANSPORTATION,
  DIRECTOR OF THE DEPARTMENT OF
                                                                                                              2


NATURAL RESOURCES, GREAT LAKES
ENERGY, MICHAEL MITCHELL, and JILL
MITCHELL,
          Third-Party Defendants-Appellees,
and

FRONTIER COMMUNICATIONS, CHARTER
COMMUNICATIONS, MICHAEL BUSHRE,
KELLY BUSHRE, RAYMOND CONFER,
WENDY CONFER, DAVID CONSTANTINE,
DEANNA CONSTANTINE, MICHAEL KOLKA,
HARRY & LUELLA KOLKA TRUST, CHARLES
THIEL, and MONIQUE THIEL,
            Third-Party Defendants.

___________________________________________/

      On order of the Court, the application for leave to appeal the July 23, 2019
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        June 30, 2020
       a0622
                                                                            Clerk